Citation Nr: 0809568	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  07-04 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for multiple 
sclerosis.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from May 1966 to January 
1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled for a Central Office hearing before 
a Veterans Law Judge on February 13, 2008.  The Board 
received a letter from the veteran on February 5, 2008, in 
which veteran requested that his hearing be postponed.  The 
veteran, who has multiple disabilities, also stated that he 
was unable to come to Washington, DC for a hearing due to his 
poor health.  

While the veteran's request for a postponement of the hearing 
was not received prior to two weeks before the scheduled 
hearing, the Board has determined that good cause existed, 
the veteran's ill health, for the veteran's request for a 
postponement.  Accordingly, the veteran should be scheduled 
for a Video Conference hearing or Travel Board hearing at the 
RO.  See 38 C.F.R. § 20.702(c) (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran, in 
accordance with the docket number of this 
case, for a Video Conference or Travel 
Board hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



